DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 9, the claim reads “a second guide member which is defined centrally a receptacle lid.”  For proper grammar, this should read “defined centrally in a receptacle lid” (emphasis added to highlight change).  Appropriate correction is required.
Claims 2-18 are objected to because of the following informalities: the claims all begin with “a stirrer assembly” but depend directly or indirectly from claim 1, and thus should begin with “the stirrer assembly.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heatcoat (US 3712592, hereinafter Heatcoat).
Regarding claim 1, Heatcoat discloses a stirrer assembly for, in use, stirring liquid in a receptacle (figure 1, container 10), which includes:
a receptacle receiving portion (within container 10) which is locatable inside the receptacle;
the receptacle receiving portion further including:
a shaft (shaft 21); and
a paddle member (blades 31 and 32) extending from a bottom region of the shaft;
a first guide member (lip 24 and bearing 23) which is mountable onto a floor of the receptacle for rotatably guiding the paddle member;
a second guide member (bearing 22) which is defined centrally in a receptacle lid (top wall 11) and extending downward therefrom, for in use, rotatably guiding an upper region of the shaft;
a sealing member for releasably sealing the second guide member (bearing 22 can be seen to form such a seal); and

wherein the receptacle receiving portion is dimensioned so that the upper end region of the shaft does not protrude beyond an upper surface of the second guide member (column 2, lines 24-27).  The cited text indicates that the junction between the shaft and the crank (i.e. the top of the shaft 21) is flush with the upper surface of top wall 11, meeting the claim.
Regarding claim 2, Heatcoat discloses the shaft including a drive member interconnecting formation (figure 1, threaded recess 27B) defined about an upper region thereof for releasable interconnection with the drive member (crank 26).
Regarding claim 4, Heatcoat discloses the shaft (figure 1, shaft 21) including the paddle member (blades 31 and 32).
Regarding claim 10, Heatcoat discloses the first guide member including a guide protrusion (figure 1, lip 24) protruding centrally away from the receptacle floor.
Regarding claim 11, Heatcoat discloses the second guide member (figure 1, bearing 22) being shaped and sized to fit in a friction fit manner in a centrally defined aperture of the receptacle lid (see figure 1).
Regarding claim 12, Heatcoat disclose the second guide member (figure 1, bearing 22) including sealing formations (the annular edges of the aperture) for sealably mounting the second guide member into a centrally defined aperture of the lid (see figure 1).
Regarding claim 15, Heatcoat discloses the receptacle lid (figure 1, top wall 11) including the second guide member (bearing 22).
Regarding claim 16, Heatcoat discloses the second guide member (figure 1, bearing 22) including a centrally defined guide bore (see figure 1) for receiving and upper end region of the shaft (shaft 21).
Regarding claim 18, Heatcoat discloses the drive member (figure 1, crank 26) being substantially L-shaped in side view and including a shaft connecting portion (offset portion 27) extending orthogonally away therefrom for releasable interconnection with an upper region of the shaft (via threads on portion 27A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Woodman (US 2760762, hereinafter Woodman).
Regarding claim 3, Heatcoat is silent to a paddle member interconnecting formation as recited.  Woodman teaches a stirrer assembly (figure 1) including a paddle member (impeller 12) and a shaft (shaft 26) having a paddle member interconnecting formation (hooked end 25) defined about a lower end region thereof for releaseable interconnecting with the paddle member (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Heatcoat is silent to a guide receiving formation as recited.  Woodman teaches a paddle member (figure 1, impeller 12) including a guide receiving formation (figure 4, bearing flange 16) for rotatably receiving the first guide member (bearing member 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly and guide member of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 6, Heatcoat is silent to a blade arranged transversally to the shaft.  Woodman teaches a stirrer assembly including a paddle (figure 1, impeller 12) that includes a blade (wings 14) arranged transversally to the shaft (shaft 26).  To one KSR International Co. v. Teleflex Inc. (KSR), supra.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Woodman (US 2760762, hereinafter Woodman), as applied to claim 5 above, and further in view of Gabriele (US 5570956, hereinafter Gabriele).
Regarding claim 8, Heatcoat and Woodman are silent to the receiving formation being frustoconically shaped.  Gabriele teaches a stirrer assembly (figure 1) including a paddle (figure 4, agitator 22) having a guide receiving formation (depression 62) that is frustoconically shaped with a tapered end region adapted to accommodate a first guide member (bearing surface 64).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the guide region in the combination of Heatcoat and Woodman to that of Gabriele because the change in shape would have provided only the expected result of allowing the paddle and guide member to fit together.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Woodman (US 2760762, hereinafter Woodman), as applied to claim 5 above, and further in view of Henniges et al. (US PGPub 2011/0085411, hereinafter Henniges).
Regarding claims 7 and 9, Heatcoat and Woodman are silent to three blades as recited.  Henniges teaches a stirring apparatus including a paddle member (figure 8A) including three evenly spaced apart blades radiating from the center wherein each of the blades includes apertures defined therethrough so as to define a perforated paddle member (see figure 8A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Heatcoat and Woodman with three blades because Henniges teaches paddles with various numbers of blades (figures 7, 8, 14A-C), indicating that having different numbers of blades on a stirring implement is well-known and would provide no unexpected result.  It would further have been obvious to have included apertures for the purpose of allowing material to flow through the blade, leading to greater shearing and therefore mixing.  Finally, it is noted that, in this combination, the blades would radiate from the guide receiving formation in the combination of Heatcoat and Woodman.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Waisberg (US 4893940, hereinafter Waisberg).
Regarding claim 13, Heatcoat is silent to washers as recited.  Waisberg teaches a stirrer assembly (figure 1) in which a seal is formed at an upper guide member by a pair of washers (figure 1, flange 30 forms the first washer, plate 26 forms the second) mounted on either side of the receptacle lid (lid 27).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the washer sealing elements of Waisberg for that of Headcoat because such a substitution would provide only the expected result of sealing the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Woodman (US 2493210, hereinafter Woodman ‘210).
Regarding claim 14, Heatcoat is silent to a sealing formation as recited.  Woodman ‘210 teaches a sealing formation in the form of a flange extending circumferentially about an upper region of the second guide member (figure 2, flange 30).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the flange sealing element of Woodman ‘210 for that of Headcoat because such a substitution would provide only the expected result of sealing the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 17, Heatcoat is silent to threaded surfaces as recited.  Woodman ‘210 teaches a stirrer assembly (figure 1) having a guide member including a guide bore (figure 2, flange 30) with an inner surface that is threaded for receiving a complementary threaded surface defined about a sealing member so as to allow the sealing member to screw into the guide member (see figure 2).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the inner surface of the guide member with threads because threaded attachment is a known and predictable method of attachment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art generally discloses stirrer assemblies in which a shaft is mounted fully within a container at both ends and a drive member is attached outside the container to the end of the shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774